Citation Nr: 0031608	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  92-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral uveitis with cataracts, currently evaluated as 70 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979 and March 1982 to March 1987.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1990 decision by the RO when 
an increased rating above 10 percent for the service-
connected bilateral uveitis was denied.  

In September 1994, the Board determined that the veteran's 
claim involved an intertwined issue of service connection for 
cataracts and remanded the appeal for additional development.  

In a May 1996 rating decision, the RO granted service 
connection for cataracts and assigned an increased rating for 
the service-connected bilateral uveitis with cataracts to 
70 percent, effective on July 17, 1995, but reduced the 
rating to 50 percent, effective on February 7, 1996.  

In November 1996, the Board remanded the case again for 
additional development.  

In an October 1998 rating decision, the RO assigned a 
schedular 80 percent evaluation, effective on January 16, 
1998.  Then in an October 1999 rating decision, the RO 
reduced the schedular evaluation to 70 percent, effective on 
April 23, 1999, but assigned a total compensation rating 
based on individual unemployability, effective on January 16, 
1998.  



REMAND

As was the case at the time of the November 1996 Board 
remand, the medical evidence does not provide a clear picture 
as to the current level of severity of the veteran's service-
connected bilateral eye disorder.  The record indicated at 
that time that the veteran's bilateral visual acuity had 
deteriorated over a period of time due to the development of 
cataracts in both eyes.  However, in the course of only a few 
weeks, the record showed that the veteran's vision had 
significantly improved in the right eye and worsened in the 
left eye.  Although the record suggested that the veteran's 
uveitis might have been active and that the cataracts played 
some role in his visual impairment, no explanation was 
offered for the abrupt changes in the veteran's vision.  
Thus, in November 1996, the Board remanded for an examination 
to offer an explanation for the abrupt changes in vision.  

In a January 1998 VA examination report, an explanation was 
provided for the changes.  The examiner opined that the 
improvement in vision appeared to be the result of aggressive 
treatment of his uveitis.  At the time of the examination, 
the right eye was described as having light perception only, 
and the visual acuity of the left eye was 20/200.  He was 
noted to have active uveitis in the left eye at that time. 

Interestingly, a submitted private medial report dated in 
February 1998 when the veteran had right eye surgery noted 
that best corrected visual acuity of 20/400 in the left eye 
and light perception in the right eye.  It was suspected that 
he had a history of sarcoid eye changes accounting for the 
recurrent uveitis.  

A VA examination in April 1999 noted the history of bilateral 
eye surgery and found that the veteran had correctable visual 
acuity of 20/100 in each eye.  However, the examiner did not 
expressly comment on whether the veteran was experiencing 
ongoing pathology due to active uveitis.  

As a result of the findings of the April 1999 VA examination, 
the RO in the October 1999 rating decision determined that 70 
percent was warranted with the corrected visual acuity taken 
one step worse for rating purposes because of aphakia.  An 
additional 10 percent was added as the uveitis was determined 
to be chronic and active.  However, on the rating sheet, it 
was noted that the veteran's service-connected uveitis with 
cataracts was 70 percent disabling.  

The RO must arrange for another examination and have the 
examiner offer an explanation as to likely overall impairment 
of vision in each between the January 1998 and April 1999 
examinations.  In addition, the RO should clarify the degree 
of disability associated with the service-connected bilateral 
eye disorder in light of the episodic nature of the 
impairment caused by the uveitis.  

It should be remembered in this case that ratings are to be 
assigned so as to produce the greatest degree of stability, 
and examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344(a).  Given the medical 
complexity of this case, the Board finds that the VA 
examinations do not provide sufficiently detailed information 
as to the degree of stability of the veteran's service-
connected bilateral eye disorder and that further development 
of the record is indicated.  The RO is reminded that the 
rating of conditions subject to episodic improvement will not 
be reduced absent clear evidence of sustained improvement.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and have him 
identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected eye 
disorder since April 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the current severity of his service-
connected bilateral uveitis with 
cataracts.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review.  All indicated 
testing should be performed with this 
evaluation in order to fully evaluate the 
veteran's condition.  A full clinical 
history should be elicited from the 
veteran and the examiner should review 
the entire record in order that she/he 
can offer an opinion as to the current 
severity of the veteran's service-
connected eye disorder.  In this regard, 
the examiner should offer an opinion as 
to whether the veteran is still 
experiencing episodes of impaired vision 
due to active uveitis.  The examiner 
should also comment on the cause for the 
changes in the veteran's visual acuity 
since 1995.  The examiner should provide 
a thorough explanation, with support, for 
all opinions offered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested hereinabove was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's pending claim.  This 
should include consideration of 38 C.F.R. 
§ 3.344.  The RO in this regard must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal is not granted, the veteran and 
her representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 7 -


